DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,698,302 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Damberg et al. (US 2017/0085846 A1) discloses an image projector (i.e. HDR projector; page 3, paragraph 0034, line 2) comprising: a light source (i.e. laser in Figure 7) configured to provide an illumination beam (i.e. beam emitted by the laser); a phase modulating spatial light modulator (i.e. phase-only LCoS SLM in Figure 7) configured to selectively steer portions of said illumination beam (i.e. beam emitted by the laser) to create a modulated illumination beam (i.e. light emitted by the phase-only LCoS SLM); an optical component (i.e. PBS and projection lens in figure 7) disposed in the path of said 
Regarding claim 12, Damberg et al. (US 2017/0085846 A1) discloses an image projector (i.e. HDR projector; page 3, paragraph 0034, line 2) comprising: a light source (i.e. laser in Figure 7) configured to provide an illumination beam (i.e. beam emitted by the laser); a phase modulating spatial light modulator (i.e. phase-only LCoS SLM in Figure 7) configured to selectively steer portions of said illumination beam (i.e. beam emitted by the laser) to create a modulated illumination beam (i.e. light emitted by the phase-only LCoS SLM); an optical component (i.e. PBS and projection lens in figure 7) disposed in the path of said modulated illumination beam (i.e. light emitted by the phase-only LCoS SLM).  Also, Gorny et al. (US Pub. No. 2016/0139560 A1) discloses a projection system (Figure 1, element 100) comprising a light source (Figure 1, element 102), a first 
Regarding claims 2-11 and 13-20, the claims are allowable based on their dependence from allowable claims 1 and 12 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MC/
10/05/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882